UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:September 30, 2011 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. Chase Growth Fund v Chase Mid-Cap Growth Fund Annual Report Dated September 30, 2011 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Advisor: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds November 3, 2011 Dear Fellow Shareholder: We are pleased to present our combined annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX) for the fiscal year ending September 30, 2011.At the end of the third quarter, over 7,000 shareholders have $200 million invested in both classes of the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has assets of $13 million with approximately 380 shareholders.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our May 6, 2011 letter. Fund Performance Overview We seek high quality stocks which are reasonably priced relative to their growth rates.We follow a disciplined investment process which combines fundamental, technical and quantitative analysis seeking to control risk and build sound portfolios. The last twelve months ended September 30th began with the market continuing its rally that had been underway since August 2010 with the announcement of QE II, ultimately peaking in May.A modest correction and recovery over the summer was followed by the sharp decline in August and September.Generally the Chase Growth Fund was down during the declining parts of this market, but outperformed its benchmarks.During the rallies, the Chase Growth Fund was up, but lagged the benchmarks. In general, correlations between stocks remained high during this period, but there were recent signs of outperformance by higher-quality companies which could continue to help our relative performance going forward.The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. Chase Growth Fund (CHASX) 1 year 5 years 10 years Since ended ended ended Inception 9/30/11 9/30/11 9/30/11 (12/2/97) Chase Growth Fund Class N (CHASX) +0.69% -1.10% +2.58% +4.60% Russell 1000® Growth Index +3.78% +1.62% +3.01% +2.07% Lipper Large Cap Growth Funds Index -0.07% +0.28% +1.91% +1.27% Chase Growth Fund (CHAIX) 1 year Since Inception ended 9/30/11 (1/29/07) Chase Growth Fund SI Class(CHAIX) +0.94% -1.35% Russell 1000® Growth Index +3.78% +0.20% Lipper Large Cap Growth Funds Index -0.07% -1.14% Gross Expense Ratio: Class N 1.18%, Substantial Investor (SI) Class 0.93%. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Chase Funds On September 30th, the Chase Growth Fund owned 39 stocks ranging in market capitalization from $4.7 billion (Alliance Data Systems) to $353.5 billion (Apple Inc.). For the last twelve months ended September 30th, the Chase Growth Fund’s relative performance was hurt by our relatively low weighting in the consumer staples sector, as well as our underweight in the energy sector during the last part of 2010.As a result, the Fund underperformed its benchmark.Stock selection helped performance in the consumer discretionary, health care, and technology sectors, but detracted from performance in the energy and materials sectors.For the twelve months ended September 30th, our five best performing stocks were Watson Pharmaceuticals Inc. +44.69%, Starbucks Corp. +38.65%, Ross Stores Inc. +36.74%, Shire PLC +27.73%, and Apple Inc. +27.42%.Our five worst performing stocks were Dicks Sporting Goods Inc. -23.64%, Ametek Inc. -23.33%, Baker Hughes Inc. -22.93%, Potash Corp. Inc. -22.24%, and T. Rowe Price Group Inc. -21.86%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 23% vs. 19% for the Russell 1000® Growth Index.They have also been more profitable with a Return on Equity of 30% vs. 28%, and have had stronger balance sheets with Debt to Total Capital of 22% vs. 27%.Despite these stronger characteristics, they have sold at lower Price-Earnings ratios (P/E) than the Russell 1000® Growth Index (13.4X vs. 14.5X) based on 2012 estimated earnings.Our stocks are more reasonably priced, selling at 0.58 times their five-year historical growth rates compared to 0.76 times for the Russell 1000® Growth Index and 0.55 times their projected reinvestment rates compared to 0.69 times for the Russell 1000® Growth Index. September 30, 2011 CHASE GROWTH FUND STOCKS vs. RUSSELL 1000® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. September 30, 2011 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. 2 Chase Funds Chase Mid-Cap Growth Fund (CHAMX) 1 year 5 years 7 years Since ended ended ended Inception 9/30/11 9/30/11 9/30/11 (9/1/02) Chase Mid-Cap Growth Fund (CHAMX) +14.44% +3.11% +5.82% +6.86% Russell Midcap® Growth Index +0.80% +1.64% +5.28% +8.42% Lipper Mid-Cap Growth Funds Index -2.18% +2.41% +5.42% +7.51% Gross Expense Ratio: 1.89%; Net Expense Ratio: 1.48%* Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. *Expense ratio net of contractual waiver through January 28, 2012, not including acquired fund fees and expenses. On September 30th, the Chase Mid-Cap Growth Fund owned 46 stocks ranging in market capitalization from $0.7 billion (Websense Inc.) to $9.2 billion (Dollar Tree Inc.). The Chase Mid-Cap Growth Fund outperformed the Russell Midcap® Growth Index and the Lipper Mid-Cap Growth Funds Index during the last twelve months ended September 30th.Through strong stock selection, the Fund gained more than the benchmark and our peers during the rising market, and also provided better protection during the downturn.For the twelve months ended September 30th, our five best performing stocks were Deckers Outdoor Corp. +56.13%, PriceSmart Inc. +39.37%, Ulta Salon Cosmetics & Fragrance Inc. +38.04%, Skyworks Solutions Inc. +37.53%, and Hansen Natural Corp. +35.38%.Our five worst performing stocks were Solutia Inc. -38.17%, Polycom Inc. -37.83%, Websense Inc. -34.95%, Oil States International Inc. -33.83%, and Netgear Inc. -24.07%. We were pleased to see that the October 5, 2011, Wall Street Journal “Category Kings in 22 Realms” article noted that the Chase Mid-Cap Growth Fund (Class N) ranked #1 for the one year ended September 30, 2011 among the 401 Midcap Growth stock funds in the Lipper Universe. The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap® Growth Index.They have higher five-year average annual earnings per share growth rates of 24% vs. 18% for the Russell Midcap® Growth Index.They have also been more profitable with a Return on Equity of 23% vs. 22%, and have had stronger balance sheets with Debt to Total Capital of only 20% vs. 28%.Consistent with higher growth rates, they have sold at slightly higher P/E to the Russell Midcap® Growth Index (16.5X vs. 16.4X) based on 2012 estimated earnings.Our mid-cap stocks are more reasonably priced, selling at 0.69 times their five-year historical growth rates compared to 0.91 times for the Russell Midcap® Growth Index and 0.80 times their projected reinvestment rates compared to 0.92 times for the Russell Midcap® Growth Index. 3 Chase Funds September 30, 2011 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. September 30, 2011 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Market Outlook Chase Investment Counsel Corporation uses a “bottom-up” as opposed to a “top-down” investment process. For shareholders who are interested, we believe these factors influence the investment outlook. Positive Factors After the September decline, the S&P 500® Index was at 1,131 on 9/30 selling for a normalized 16.8x P/E.The Leuthold Group calculated that the S&P 500® Index was selling below its historical median valuation level of 18.6x. The recent extremely negative news background has pushed investor sentiment to overly pessimistic levels, with both the American Association of Individual Investors (AAII) and Investors Intelligence surveys at levels approaching those seen at the lows for the last two years, although still somewhat above the lows of 2008 and 2009.At these contrarily bullish levels, sentiment is supportive of at least an intermediate-term move higher. The 2010 tax and benefit compromise bill reduced the employee payroll tax by 2% for 2011 increasing consumer cash flow by approximately $120 billion which should be more available now that gasoline prices have fallen.It maintained attractive tax features for equity investing and gave businesses the option to write off 100% of business investment in 2011.That is stimulating capital investment and could reduce 2011 business taxes by about $50 billion. Some further Congressional stimulus seems likely, but would probably be less effective because it would be short term. 4 Chase Funds Despite low yields, on 9/30/11 Money Market funds were at $2.6 trillion, about 18.5% of Ned Davis Research (NDR) Total Stock Market Values.Some of that cash may be invested in equities by investors seeking higher yields or trying to hedge against dollar devaluation and inflation.In fact, since mid 2008, there has been an inverse correlation between the U.S. Dollar and the S&P 500® Index.Most stock market gains have occurred when the dollar index (USDX) was falling. Although manufacturing employment has declined, U.S. manufacturing output has risen reflecting the dramatic rise in productivity per employee.Some first half negatives that have been slowing our recovery, such as lack of parts for the auto and other industries because of the earthquake disruptions in Japan and Chinese policies to reduce their excessive growth, are abating. Risk Factors The waterfall decline which bottomed on August 8th and 9th and the recent extraordinarily erratic market could negatively impact investor psychology for months.Ned Davis Research studied the eleven similar waterfall declinessince 1929.After a substantial rally in eight of eleven previous instances,the market made lower lows than its initial low, usually during the next two or three months.It is possible that the slightly lower lows of October 3rd and 4th met this criteria but more testing of the lows could remain ahead. While the rise from the early October lows was enough to trigger a short-term buy signal for Lowry’s Research, its studies of supply and demand remain on an intermediate trend sell signal.In this rally, Demand, as measured by their Buying Power Index, has increased substantially, and the move has been accompanied by two 80% up days and one 90% up day.However, Supply, as measured by their Selling Pressure Index, has dropped only modestly, and will need to drop more significantly if a sustainable advance is to continue.Given the relative measures of Selling Pressure and Buying Power, the most optimistic scenario at this point would be for a rally lasting between one and six weeks. One or more of the PIIGS (Portugal, Italy, Ireland, Greece, and Spain) are expected to default which should not impact our economy very much. The real problem is the European banks. Most of the debt in Europe is held by the big banks. As Porter Stansberry points out, these banks have been instruments of state policy and have funded all kinds of government projects and favored industries, but their tangible equity ratios of only 1.5% to 5% are grossly inadequate.Their many bad loans leave very little to repay depositors if their fears result in a run on the banks.If this occurs, our federal reserves will likely be called upon to help the trillions that the European Central Bank (ECB) will need to bail out the banks, whichcould further devalue our dollar. The Dow Theory Letters cited a 35-year study by I. M. Vronsky, Editor of Gold Eagle, which found that between 1941-1975 when the Dow Jones Industrial Average (DJIA) dividend yield was under 3%, one year later the S&P 500® Index was down 10%.For instance, in March of 2007 the Dow yield fell to 2.50% before its ensuing 54% decline.At its March 2009 bottom, the Dow yield rose close to 5%.It’s now only 2.8% suggesting substantial overvaluation on a dividend yield basis. Homeowners continue to be impacted by depressed and still falling house prices as well as the recent high energy costs.As Mark Lapolla pointed out in a Welling at Weeden interview, “when consumer debt is rooted 75% plus in residential real estate and residential real estate is impaired, easy Federal Reserve monetary policy simply cannot make it to Main Street.” The Philadelphia Fed Index on the economy (released September 15th) recovered to –17.5% after collapsing in August to –30.7% down from +3.2% in July.It is usually in the range of +10 to –10 although it did reach –41 late in 2008 during the post-Lehman depths of the recession.The University of Michigan Consumer Sentiment Index plunged 5 Chase Funds in August to the lowest level since May 1980, and recovered only modestly in September.Similar weakness has been showing up in other economically sensitive figures such as base metal prices.The Chicago Fed’s Broad Economic Index has been falling, as has The Conference Board’s Ratio of Coincident to Lagging Indicators Index increasing the probability of a double dip recession. Small businesses, which create more than two thirds of new jobs, are worried about the prospect of higher taxes and the higher costs of complying with an increasing number of federal regulations on employment, environment, safety and health care.The rule making powers of government agencies have become very oppressive.Economists Nicole V. and W. Mark Crain’s study of annual regulatory compliance costs found that they amounted to $1.75 trillion in 2008.They exceeded corporate pretax profits of $1.46 trillion and were more than eleven times greater than corporate income taxes of $157 billion.Their September 2010 report “The Impact of Regulatory Costs on Small Firms” found that per-employee regulatory costs were $10,585 for small firms with less than 20 employees, $7,755 for large firms.Their research was based on 2008 figures and another 80,000 pages of new Federal regulations were added last year. Printing trillions of dollars, when interest rates are already very low, has not been effective.Even if you accept the White House Council of Economic Advisers estimate that the $666 billion stimulus program created or saved 2.4 million jobs, that’s a cost of $278,000 per job!Moreover, the recent record highs in gold prices seems to confirm investor concern over our increasing debt and debasement of the dollar as does the exceptionally strong demand for physical gold in Asia, especially in China and India. We’ve been asked about the impact of the U.S. Sovereign downgrade by S&P.The Gartman Letter recently quoted David Rosenberg’s comments suggesting that perhaps it would be a wake-up call.He examined the nine downgrades from Aaa of developed nations during the last twenty years.In the years following, their primary budgets declined by 2½%, and their Real GDP growth slowed on average from +1.4% to –0.4%.While their equity markets were mixed, their 10 year bond yields fell after the downgrade reflecting the degree of fiscal retrenchment and the slowdown of their economic growth. A balance sheet recession caused by excessive debt and collapsing net worth has not been experienced since the 1930s.We expect financial deleveraging will take many years and significantly restrain economic growth.Investors realize that the recent agreement to raise the federal debt ceiling involved no progress toward reducing entitlement spending which is overwhelming the budget.U.S. health care costs alone are now on track to reach $4.6 trillion by the end of this decade. Putting it in very simplistic terms, thanks to the insightful blog “Things That Make You Go Hmmmm,” if the U.S. Government was a family, it would be making $58,000 a year, spending $75,000 per year and have $327,000 in credit card debt.The BIG expense cuts recently proposed would only reduce spending to $72,000 per year.As Ian McAvity (Deliberations) points out, the politicians like to cite U.S. Debt as 64% of GDP, but if you add the ‘Social Security lock box’ $4.7 trillion, the ratio is 95%.Include the formal guarantees put on the Government Sponsored Enterprises (GSEs) like Fannie Mae, Freddie Mac, etc. during the 2008-09 crisis it’s 138%.Adding state and local government debt pushes it up to 159% of GDP.Greece is 152%.Unfortunately, this debt bomb is finally being recognized when we have a very slow growth economy. The Department of Commerce reported that wholesale inventories rose 0.4% in August to $464 billion, a level which was up 14.4% from a year earlier so production already reflects significant inventory accumulation. It’s disturbing that free world equity markets, especially for stocks which involve natural resources, are placing so much emphasis on demand from China.China is experiencing huge bubbles in both residential real estate and 6 Chase Funds infrastructure development.They have experienced a massive build up of leverage and have a huge disparity of wealth, income, and education with an accelerating price/wage spiral.Any significant economic slowing or other disruptions in China could trigger substantial further declines in our commodity and equity markets.The Shanghai Stock market is down by 20.7% from its April highs; several other Asian emerging market indexes have declined more. Year to date every major foreign index was recently down below their trend-defining 200 day moving average.It’s widely recognized that the Eurozone is in much worse shape than the U.S., especially their banks and the PIIGS. Conclusion The Fed has assured everyone that interest rates will be kept very low on short term governments until mid 2013 so there is very little risk that higher interest rates or lack of liquidity will inhibit the equity market and corporate profits are expected to continue to improve although analysts will be reducing earnings estimates for economically sensitive companies.Investor psychology will be a major determinant but we are mindful that there hasn’t been a pre-presidential election negative year since 1939!October is the last of the seasonally “worst” months and has often included a significant low which may provide a good buying opportunity.Nevertheless, the balance of indicators suggests caution continues to be advised. We have long reminded shareholders of a 35-year study that found if you were out of the market the best 5% of the time your 35-year gain would have been only 14% as much as the return on the S&P 500® Index, less than just holding T-bills. For perspective, another 108 year study found that if you could avoid just the 10 worst days, the gain on the Dow tripled. For equity accounts which require us to remain fully invested, we believe focusing on attractively priced, good quality stocks is the soundest approach. In recent months, in response to the heightened risks and deteriorating technical condition of the markets, we have shifted some of our emphasis to stocks of companies with more predictable and stable earnings patterns, less economic sensitivity, and generally better defensive characteristics.In our balanced accounts we remain near the lower end of our equity range targets.Most of our individual portfolios are hedging against inflation/devaluation with some long term investment in gold. Our investment process combines fundamental, technical, and quantitative analysis in an effort to control risk and build portfolios which give us a good balance between making money and preserving capital.The high quality, more stable growth stocks we own are relatively cheap, and we believe they are in a good position to continue their earnings growth in a slower growing economy. The equities we held on September 30, 2011 had earnings growth of about 30% in 2010. 7 Chase Funds TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. Apple Inc. 6.30% 1. Dollar Tree Inc. 3.74% 2. E M C Corp. 4.32% 2. Watson Pharmaceuticals Inc. 3.58% 3. Starbucks Corp. 3.90% 3. Waste Connections Inc. 3.52% 4. International Business Machines 3.76% 4. PriceSmart Inc. 2.94% 5. Coca Cola Co. 3.43% 5. Perrigo Co. 2.91% 6. Oracle Corp. 3.39% 6. Hansen Natural Corp. 2.69% 7. Mastercard Inc. 3.37% 7. Nu Skin Enterprises Inc. 2.67% 8. McDonalds Corp. 3.33% 8. Ulta Salon Cosmetics & Frag 2.66% 9. Watson Pharmaceuticals Inc. 3.27% 9. Tractor Supply Co. 2.58% Union Pac Corp. 3.18% Ross Stores Inc. 2.37% Derwood S. Chase, Jr., CIC, Chairman & CEO Brian J. Lazorishak, CFA, Senior Vice President Peter W. Tuz, CFA, President & Director Peter C. Wood, CFA, Senior Vice President Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities traded on U.S. exchanges, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones Industrial Average (DJIA) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P Mid-Cap 400 Index. The Lipper MidCap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. 8 Chase Funds The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. The Shanghai Stock Exchange Composite Index is a capitalization-weighted index.The index tracks the daily price performance of all A-shares and B-shares listed on the Shanghai Stock Exchange. You cannot invest directly in an index. Wall Street Journal rankings are based on Lipper data.However, the WSJ only considers the largest class of a Fund in their “pool” of Funds for any particular category, whereas Lipper counts every class of a Fund as a separate ranking entity.Because the number of Funds in the WSJ ranking category may be smaller than the Lipper category, the WSJ ranking for the Fund may be higher than the Lipper ranking. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of funds with similar investment objectives.Lipper Analytical Services, Inc. rankings, for the period shown, are based on total returns, including reinvestment of dividends and capital gains for the stated period; this calculation does not include sales charges.For the period ended September 30, 2011, Lipper shows CHAMX to be the #1 fund in the Mid-Cap Growth Fund universe for one year (401 funds), #86 for three years (355 funds), #94 for five years (313 funds), and #74 for seven years (267 funds) based on total fund returns. Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. Founded in 1938, Lowry’s Research Corporation’s (“Lowry’s”) has developed a series of indices and market indicators based around historical supply and demand forces in the market, including their proprietary Buying Power Index, Selling Pressure Index, OCO Unweighted Price Index and Intermediate Trend Sell signals. The NDR (Ned Davis Research) Total Market Value proxies the market value of all U.S.-domiciled companies traded on U.S. exchanges, and is thus one of the broadest measures of the U.S. stock market. The ISM Composite Index is based on surveys of 300 U.S. purchasing managers across 20 manufacturing industries.Values above 50 indicate an expanding economy while values below 50 indicate a contracting economy. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult a tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Beta measures the volatility of a fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Fund holdings and sector weightings are subject to change and are not a recommendation to buy or sell any security. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Return on Equity (“ROE”) is the amount earned on a company’s common stock investment for a given period. Debt to Total Capital Ratio shows the relationship between a company’s debt and its available capital, indicating the financial leverage of the company. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Quasar Distributors, LLC, Distributor.(11/11) 9 Chase Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2011 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at September 30, 2011 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). 10 Chase Funds EXPENSE EXAMPLE at September 30, 2011 (Unaudited), Continued Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.48% in the Chase Mid-Cap Growth Fund, per the operating expenses limitation agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/1/11 Value 9/30/11 Period 4/1/11 – 9/30/11* Chase Growth Fund (Class N) Actual $ 866.50 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 4/1/11 Value 9/30/11 Period 4/1/11 – 9/30/11* Chase Growth Fund (Substantial Investor Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.99% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 4/1/11 Value 9/30/11 Period 4/1/11 – 9/30/11* Chase Mid-Cap Growth Fund (Class N) Actual $ 891.50 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 11 Chase Growth Fund Comparison of the change in value of a hypothetical $10,000 investment in the Chase Growth Fund – Class N Shares versus the Russell 1000® Growth Index and the Lipper Large Cap Growth Funds Index. One Three Five Ten Since Inception Average Annual Total Return as of Sept. 30, 2011 Year Years Years Years (1/29/07) Chase Growth Fund – Class N Shares 0.69% -2.18% -1.10% 2.58% — Chase Growth Fund – Substantial Investor Class Shares 0.94% -1.95% — — -1.35% Russell 1000 Growth Index 3.78% 4.69% 1.62% 3.01% 0.20% Lipper Large Cap Growth Funds Index -0.07% 2.71% 0.28% 1.91% -1.14% Total Annual Fund Operating Expenses: Class N – 1.18%; Substantial Investor Class – 0.93% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. Returns reflect reinvestment of dividends and capital gains distributions.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000 Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation. Companies in this index tend to exhibit higher price-to-book and price-earnings ratios, lower dividend yields and higher forecasted growth rates. The Lipper Large Cap Growth Funds Index measures the performance of 30 of the largest funds in the large cap growth category as tracked by Lipper, Inc.The index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500® Index.Large cap growth funds normally invest in companies with long-term earnings expected to grow significantly faster than the earnings of the stocks represented in a major unmanaged stock index.These funds will normally have an above-average price-to-earnings ratio, price-to-book ratio, and three-year sales-per-share growth value compared to the S&P 500® Index.Lipper rankings are based on total returns, including reinvestment of dividends and capital gains, for the stated period. 12 Chase Mid-Cap Growth Fund Comparison of the change in value of a hypothetical $10,000 investment in the Chase Mid-Cap Growth Fund versus the Russell Midcap® Growth Index and the Lipper Mid-Cap Growth Funds Index. One Three Five Since Inception Average Annual Total Return as of Sept. 30, 2011 Year Years Years (9/1/02) Chase Mid-Cap Growth Fund 14.44% 5.88% 3.11% 6.86% Russell Midcap Growth Index 0.80% 5.89% 1.64% 8.42% Lipper Mid-Cap Growth Funds Index -2.18% 4.33% 2.41% 7.51% Total Annual Fund Operating Expenses – 1.88% Net Annual Fund Operating Expenses – 1.48% (net of contractual waiver and does not include acquired fund fees and expenses) Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, total returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell Midcap Growth Index measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The Lipper Mid-Cap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc.Lipper rankings are based on total returns, including reinvestment of dividends and capital gains for the stated period. 13 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011 Shares COMMON STOCKS:97.1% Value Aerospace/Aircraft:1.3% Precision Castparts Corp. $ Auto/Auto Parts:2.6% O’Reilly Automotive, Inc.* Beverage:3.4% Coca-Cola Co. Biotechnology:1.5% Celgene Corp.* Broadcast Media:1.8% DIRECTV - Class A* Chemicals - Fertilizers:1.6% Potash Corp. of Saskatchewan Inc.+ Chemicals - Specialty:2.3% Praxair, Inc. Computer - Storage:5.8% EMC Corp.* Teradata Corp.* Computer Hardware:10.1% Apple Inc.* International Business Machines Corp. Computer Software - Enterprise:3.4% Oracle Corp. Dental Supplies:2.4% Henry Schein, Inc.* Drugs - Generic:3.3% Watson Pharmaceuticals, Inc.* Drugs - Proprietary:5.6% Abbott Laboratories Allergan, Inc. Shire PLC - ADR The accompanying notes are an integral part of these financial statements. 14 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011, Continued Shares Value Energy/Integrated:3.0% Chevron Corp. $ Energy/Oil Service:2.9% Baker Hughes Inc. Finance/Information Services:3.4% MasterCard, Inc. - Class A Health Care Distribution:2.7% AmerisourceBergen Corp. Household Products:2.2% Colgate-Palmolive Co. Information Services:1.2% Alliance Data Systems Corp.* Internet Retail:1.5% eBay, Inc.* Machinery:6.1% Cummins Inc. Deere & Co. Joy Global, Inc. Medical Products:1.8% Baxter International, Inc. Railroad:3.2% Union Pacific Corp. Restaurants:9.5% McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. Retail - Discount:8.0% Costco Wholesale Corp. Dollar Tree, Inc.* Ross Stores, Inc. The accompanying notes are an integral part of these financial statements. 15 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011, Continued Shares Value Retail - Discount:8.0%, Continued TJX Companies, Inc. $ Retail - Specialty:3.7% Bed Bath & Beyond Inc.* PetSmart, Inc. Service Companies:2.8% Cognizant Technology Solutions - Class A* Total Common Stocks (Cost $168,521,061) SHORT-TERM INVESTMENTS:4.3% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost $8,531,602) Total Investments in Securities (Cost $177,052,663):101.4% Liabilities in Excess of Other Assets:(1.4)% ) Net Assets:100.0% $ ADR - American Depositary Receipt * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of September 30, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011 Shares COMMON STOCKS:95.8% Value Beverage:2.7% Hansen Natural Corp.* $ Business Services:3.2% Higher One Holdings, Inc.* Towers Watson & Co. - Class A Chemicals:1.6% FMC Corp. Chemicals - Specialty:2.2% NewMarket Corp. Computer - Networking:1.4% Polycom, Inc.* Computer - Storage:3.6% Informatica Corp.* Teradata Corp.* Computer Software - Enterprise:6.8% CommVault Systems, Inc.* j2 Global Communications, Inc. MICROS Systems, Inc.* Websense, Inc.* Consumer Goods/Services:1.8% Coinstar, Inc.* Drugs - Generic:6.5% Perrigo Co. Watson Pharmaceuticals, Inc.* Drugs - Proprietary:1.4% Questcor Pharmaceuticals, Inc.* Electrical Instruments:1.6% FEI Co.* Energy/Oil Service:1.6% CARBO Ceramics Inc. The accompanying notes are an integral part of these financial statements. 17 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011, Continued Shares Value Finance/Information Services:1.7% Wright Express Corp.* $ Financial Services - Diversified:1.9% First Cash Financial Services, Inc.* Financial Services - Miscellaneous:4.1% CBOE Holdings, Inc. MarketAxess Holdings, Inc. Food:6.6% Diamond Foods, Inc. Ralcorp Holdings, Inc.* TreeHouse Foods, Inc.* Footwear:3.9% Deckers Outdoor Corp.* Steven Madden, Ltd.* Information Services:2.0% Alliance Data Systems Corp.* Insurance - Property/Casualty/Title:2.0% AmTrust Financial Services, Inc. Leisure Time:1.9% Polaris Industries, Inc. Personal Care:5.3% Nu Skin Enterprises, Inc. - Class A Ulta Salon, Cosmetics & Fragrance, Inc.* Railroad:1.7% Genesee & Wyoming Inc. - Class A* Restaurants:1.8% Panera Bread Co. - Class A* Retail - Discount:9.1% Dollar Tree, Inc.* PriceSmart, Inc. The accompanying notes are an integral part of these financial statements. 18 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011, Continued Shares Value Retail - Discount:9.1%, Continued Ross Stores, Inc. $ Retail - Specialty:4.6% PetSmart, Inc. Tractor Supply Co. Service Companies:1.5% Oil States International, Inc.* Shipping:1.9% Kirby Corp.* Telecommunication Services:5.9% MasTec Inc.* MetroPCS Communications, Inc.* NeuStar, Inc. - Class A* Utilities Electric/Gas:2.0% ITC Holdings Corp. Waste Disposal:3.5% Waste Connections, Inc. Total Common Stocks (Cost $11,712,602) SHORT-TERM INVESTMENTS:3.4% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost $452,744) Total Investments in Securities (Cost $12,165,346):99.2% Other Assets in Excess of Liabilities:0.8% Net Assets:100.0% $ * Non-income producing security. # Rate shown is the 7-day yield as of September 30, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 Chase Chase Mid-Cap Growth Fund Growth Fund ASSETS Investments in securities, at value (identified cost $177,052,663 and $12,165,346, respectively) $ $ Receivables Securities sold — Fund shares issued Dividends and interest Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Securities purchased — Fund shares redeemed Due to Advisor Administration fees Shareholder servicing fees Transfer agent fees and expenses Fund accounting fees Audit fees Custody fees Legal fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 20 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011, Continued Chase Chase Mid-Cap Growth Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class N Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Substantial Investor Class Shares Net assets applicable to shares outstanding $ $
